Case 1:16-cv-21008-FAM Document 205 Entered on FLSD Docket 03/05/2019 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 16-21008-CIV-MORENO

JEFFREY MELTON, EZEKIEL MORRIS,
TOMMY JOHNSON, JUAN VALDES, and
MANVILLE SMITH,

Plaintiffs,

VS.

CENTURY ARMS, INC.; CENTURY
INTERNATIONAL ARMS CORP.;
CENTURY ARMS OF VERMONT, INC.; and
CENTURY INTERNATIONAL ARMS OF
VERMONT, INC.,

Defendants.
/

 

ORDER DENYING DEFENDANTS’ MOTION TO DIRECT
REDACTION OF TRANSCRIPT OF EVIDENTIARY HEARING

THIS CAUSE came before the Court upon Defendants’ Motion to Direct Redaction of
Confidential Information from Transcript of Evidentiary Hearing on November 7, 2018 (D.E.
204), filed on December 17, 2018.

THE COURT has considered the motion, the pertinent portions of the record, and being
otherwise fully advised in the premises, it is

ADJUDGED that the motion is DENIED as untimely as the hearing was held on

November 7, 2018 and no request to redact was made prior to the hearing. Sh ~
i of

DONE AND ORDERED in Chambers at Miami, Flori this
2019.

 
Case 1:16-cv-21008-FAM Document 205 Entered on FLSD Docket 03/05/2019 Page 2 of 2

Copies furnished to:

Counsel of Record
